13‐359‐cr (L)
     USA v. Reed


 1                                UNITED STATES COURT OF APPEALS
 2
 3                                        FOR THE SECOND CIRCUIT
 4
 5                                              August Term, 2014
 6
 7
 8                        (Argued: February 6, 2014      Decided: June 25, 2014)
 9
10                             Docket No. 13‐359(L), 13‐361(con), 13‐380(con)
11
12   ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x
13
14   UNITED STATES OF AMERICA,
15
16                              Appellee,
17
18                     ‐ v.‐
19
20   GREGORY REED, also known as Sharky, JOHN JOHNSON, RONNIE
21   GONZALEZ, also known as Satan,
22
23                              Defendants‐Appellants.
24
25   ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x
26

27            Before:                     JACOBS, CALABRESI, and POOLER, Circuit Judges.
28
29            Gregory Reed, John Johnson, and Ronnie Gonzalez appeal from judgments

30   of conviction entered in the United States District Court for the Southern District

31   of New York (Sullivan, J.).  For the reasons stated here and in a summary order

32   issued simultaneously with this opinion, we affirm. 
 1                                          TODD W. BLANCHE, Assistant United
 2                                          States Attorney (with Brent S. Wible,
 3                                          Assistant United States Attorney, on the
 4                                          brief), for Preet Bharara, United States
 5                                          Attorney for the Southern District of New
 6                                          York, New York, New York.
 7
 8                                          JEREMY SCHNEIDER (with Lucas
 9                                          Anderson on the brief), Rothman, Schneider,
10                                          Soloway & Stern, LLP, New York, New
11                                          York, for Appellant Gregory Reed.
12
13                                          JAMES E. NEUMAN (with David S.
14                                          Greenfield on the brief), New York, New
15                                          York, for Appellant John Johnson.
16
17                                          THOMAS H. NOOTER, Freeman, Nooter &
18                                          Ginsberg, New York, New York, for
19                                          Appellant Ronnie Gonzalez.
20
21   DENNIS JACOBS, Circuit Judge:
22
23         Gregory Reed, John Johnson, and Ronnie Gonzalez (collectively,

24   “Defendants”) appeal from judgments of conviction entered in the United States

25   District Court for the Southern District of New York (Sullivan, J.).1  We affirm. 

26   This opinion decides one issue presented by Reed.  Other issues raised by Reed

27   and the other defendants are considered in a summary order issued

28   simultaneously with this opinion. 

29         Reed contends that his Sixth Amendment right to counsel was violated

            1
                 Gregory Reed and John Johnson appeal from judgments of
     conviction entered on January 17, 2013, and Ronnie Gonzalez appeals from a
     judgment of conviction entered on January 23, 2013.
                                               2
1    when he was placed in a lineup on April 8, 2010, without the benefit of counsel,

2    notwithstanding that (according to Reed) his right to counsel had attached

3    because a Kings County Grand Jury had voted a true bill on April 5, 2010.  The

4    district court concluded that Reed’s Sixth Amendment right to counsel had not yet

5    attached because no “accusatory instrument” had been filed in any court, and,

6    accordingly, “adversary judicial criminal proceedings” had not commenced under

7    New York law.  United States v. Reed, No. 11 Cr. 487 (RJS), 2012 WL 2053758, at

8    *2, 2012 U.S. Dist. LEXIS 79552, at *8, 9 (S.D.N.Y. June 6, 2012) (internal quotation

9    marks omitted, emphasis in original).  Accordingly, Judge Sullivan denied Reed’s

10   motion to suppress.  

11         We decline to follow the district court’s analysis.  Under Rothgery v.

12   Gillespie County, 554 U.S. 191 (2008), Reed’s Sixth Amendment right to counsel

13   may well have attached when the Grand Jury voted a true bill of indictment

14   against him.  We need not decide that question, however, because any error in

15   admitting at trial the lineup identification of Reed was harmless beyond a

16   reasonable doubt.  

17                                             I

18         A drug dealer named Donnell Richardson wanted to oust and replace

19   competitors who were doing business in the lobby of an apartment building.  He

20   used the three defendants to frighten away his rivals, with the inducement that

                                               3
1    they could keep whatever drugs or money they could lay hands on.  On

2    December 1, 2007, defendant Reed and a second member of the ad hoc crew

3    entered the lobby armed, fired one shot each, and killed Bernardo Garcia.  The

4    other dealer, Luis Navarro, escaped unhurt up a staircase.  The third defendant

5    stood watch outside.  Richardson waited in his car nearby.  

6          On April 5, 2010, a Grand Jury sitting in Bronx County Supreme Court

7    voted a true bill in connection with the December 1, 2007 shooting, charging Reed

8    with murder in the second degree, attempted murder in the second degree,

9    manslaughter in the first degree, and two counts of criminal possession of a

10   weapon in the second degree.  

11         No indictment was filed and no arrest warrant was issued at that time. 

12   Nevertheless, in the early morning hours of April 8, 2010, state law enforcement

13   officers “detained” Reed.  Reed, No. 11 Cr. 487 (RJS), 2012 WL 2053758, 2012 U.S.

14   Dist. LEXIS 79552, at *4.  (The stated and actual legal grounds for this detention

15   are unclear.)  When Reed was told, later that afternoon, that he would be placed in

16   a lineup, he explicitly requested that counsel be appointed to observe the lineup. 

17   That request was denied.  At the lineup, the surviving victim, Navarro, identified

18   Reed as his assailant.  Reed was thereafter charged pursuant to a criminal

19   complaint filed by the District Attorney’s Office.  The next day, Reed was

20   presented before a judge and arraigned on the complaint.  An indictment was

                                               4
1    filed in Bronx County Supreme Court on April 28, 2010, twenty‐three days after

2    the return of the true bill.

3          The bulk of the information leading to the conviction of Reed and his co‐

4    defendants was provided by Richardson, a drug dealer with a long and varied

5    criminal history.  Richardson recounted to Special Agent Daniel Dyer of the Drug

6    Enforcement Agency (as Richardson later testified at trial) that he enlisted Reed

7    and defendant Ronnie Gonzalez to rob the rival drug dealers of their drugs, guns,

8    and money and take over the building for himself, and that Reed in turn recruited

9    defendant John Johnson.  As payment for their services, the men agreed that

10   Defendants would keep any drugs and money that they stole.   

11         In light of Richardson’s disclosure that the shooting resulted from a failed

12   robbery of crack cocaine and heroin, federal criminal proceedings were initiated

13   against Defendants.  On June 6, 2011, Indictment 11 Cr. 487 (RJS) was filed,

14   charging Defendants with Hobbs Act robbery in violation of 18 U.S.C. § 1951

15   (Count One); attempted Hobbs Act robbery, in violation of 18 U.S.C. §§ 1951 and 2

16   (Count Two); and causing the death of Bernardo Garcia through the use of a

17   firearm during and in relation to the crimes charged in Counts One and Two, in

18   violation of 18 U.S.C. §§ 924(j) and 2 (Count Three).  

19

20

                                               5
1          On March 9, 2012, Reed moved to suppress Navarro’s lineup identification

2    of Reed as his assailant, claiming it was conducted in violation of his Sixth

3    Amendment right to counsel.  The district court denied the motion, and the case

4    proceeded to trial.  The jury convicted each defendant of one count of conspiracy

5    to commit Hobbs Act robbery and one count of attempted Hobbs Act robbery,

6    both in violation of 18 U.S.C. § 1951, and one count of possession and use of a

7    firearm during a crime of violence resulting in the death of another, in violation of

8    18 U.S.C. § 924(j).  On January 15, 2013, Reed was sentenced to life imprisonment

9    and three years’ supervised release.  

10         This appeal followed.

11

12                                              II

13         “In all criminal prosecutions, the accused shall enjoy the right . . . to have

14   the Assistance of Counsel for his defence.”  U.S. Const. amend. VI.  “The Sixth

15   Amendment right of the ‘accused’ to assistance of counsel in ‘all criminal

16   prosecutions’ is limited by its terms: it does not attach until a prosecution is

17   commenced.”  Rothgery, 554 U.S. at 198 (quoting U.S. Const. amend. VI) (some

18   internal quotation marks and footnote omitted).  “Attachment” refers to “when

19   the [Sixth Amendment] right may be asserted”; it does not concern the separate

20   question of “what the right guarantees” once it is attached.  Id. at 214  (Alito, J.,

                                                6
1    concurring) (emphasis in original).  The issue here is whether Reed’s Sixth

2    Amendment right to counsel attached upon the Grand Jury’s voting of the true

3    bill, i.e., when it voted to indict Reed.  There is no question that, if the right

4    attached, Reed was entitled to counsel during the lineup at which Navarro

5    identified Reed as his assailant.  See United States v. Wade, 388 U.S. 218, 226, 237

6    (1967) (explaining that a post‐indictment corporeal lineup is “a critical stage of the

7    prosecution” at which the Sixth Amendment guarantees the presence of counsel).  

8          The Supreme Court has “pegged commencement [of a prosecution] to ‘the

9    initiation of adversary judicial criminal proceedings‐‐whether by way of formal

10   charge, preliminary hearing, indictment, information, or arraignment.’” 

11   Rothgery, 554 U.S. at 198 (quoting United States v. Gouveia, 467 U.S. 180, 188

12   (1984)).  “The rule is not ‘mere formalism,’ but a recognition of the point at which

13   ‘the government has committed itself to prosecute,’ ‘the adverse positions of

14   government and defendant have solidified,’ and the accused ‘finds himself faced

15   with the prosecutorial forces of organized society, and immersed in the intricacies

16   of substantive and procedural criminal law.’”  Id. (quoting Kirby v. Illinois, 406

17   U.S. 682, 689 (1972) (plurality opinion)).

18         Under New York law, “[a] criminal action is commenced by the filing of an

19   accusatory instrument with a criminal court.”  N.Y. Crim. Proc. § 100.05.  This, the

20   Government argues (and the district court held), is the beginning and end of the

                                                  7
1    inquiry: adversary judicial proceedings began (at the earliest) only when Reed

2    was brought to court and presented on the complaint‐‐that is, April 9, 2010, the

3    day after the lineup and four days after the grand jury voted the true bill.  See

4    Reed, No. 11 Cr. 487 (RJS), 2012 WL 2053758, 2012 U.S. Dist. LEXIS 79552, at *7‐8;

5    see also People v. Blake, 35 N.Y.2d 331, 339‐40 (N.Y. 1974) (relying on Kirby and

6    § 100.05 to hold that Sixth Amendment rights attach only upon the filing of an

7    accusatory instrument).  Case law since Kirby, however, has clarified that “what

8    counts as a commitment to prosecute is an issue of federal law unaffected by

9    allocations of power among state officials under a State’s law.”  Rothgery, 554 U.S.

10   at 207; see also Moran v. Burbine, 475 U.S. 412, 429 n.3 (1986) (“[T]he type of

11   circumstances that would give rise to the right would certainly have a federal

12   definition[.]”).   

13          In Rothgery, the Fifth Circuit had held that the Sixth Amendment did not

14   attach at the defendant’s initial arraignment (which under Texas law need not be

15   attended or even known of by the assigned prosecutor), “reason[ing] that because

16   the decision not to prosecute is the quintessential function of a prosecutor under

17   Texas law, the State could not commit itself to prosecution until the prosecutor

18   signaled that it had.”  554 U.S. at 207 (internal quotation marks and citation

19   omitted).  The Supreme Court reversed,  explaining that “the federal standard” is

20   “focused not . . . on the activities and knowledge of a particular state official who

                                               8
1    was presumably otherwise occupied,” id. at 198‐99, but rather on whether the

2    defendant is “‘faced with the prosecutorial forces of organized society, and

3    immersed in the intricacies of substantive and procedural criminal law’ that

4    define his capacity and control his actual ability to defend himself against a formal

5    accusation that he is a criminal,” id. at 207 (quoting Kirby, 406 U.S. at 689). 

6    Whether or not the prosecutor is present at an initial arraignment to confirm the

7    State’s intent, it is by then “too late to wonder whether [the defendant] is ‘accused’

8    within the meaning of the Sixth Amendment, and it makes no practical sense to

9    deny it.”  Id.  It did not matter, for purposes of federal law, that a Texas

10   prosecutor retains “the option to change [the State’s] official mind later[,] . . .

11   [because] without a change of position, a defendant subject to accusation after

12   initial appearance is headed for trial and needs to get a lawyer working, whether

13   to attempt to avoid that trial or to be ready with a defense when the trial date

14   arrives.”  Id. at 209‐10.  

15

16                                               B

17          As Rothgery illustrates, attachment of the right to counsel here does not

18   depend solely on New York’s statutory definition of the “commencement” of

19   criminal proceedings.  Analysis focuses instead on the substantive nature of a

20   particular New York state criminal‐procedural moment in light of the principles

                                                 9
1    underlying the Sixth Amendment right to counsel to determine whether the State

2    has formally committed itself to prosecute to such an extent that “adversary

3    judicial criminal proceedings” have been initiated.  Id. at 198.  

4          Whether attachment occurs upon the voting of a true bill by a Grand Jury is

5    a close and subtle question of New York criminal procedure.  Grand Juries exist

6    by virtue of the New York State Constitution and the Superior Court that

7    impanels them; they are not arms or instruments of the District Attorney. 

8    See N.Y. Const., art. I, § 6; N.Y. Crim. Proc. § 190.05; see also Matter of Additional

9    Jan. 1979 Grand Jury of Albany Supreme Ct. v. Doe, 50 N.Y.2d 14, 14 (1980).  The

10   statutory provisions that govern the duties and procedures of the Grand Jury are

11   to “be strictly construed and compliance therewith meticulously observed.”  In re

12   June 1982 Grand Jury of the Supreme Ct. Rensselaer Cnty., 98 A.D.2d 284, 286

13   (N.Y. App. Div. 3d Dep’t 1983) (citation omitted).  

14         The voting of a true bill is a vote to indict, and, “[u]pon voting to indict a

15   person, a grand jury must, through its foreman or acting foreman, file an

16   indictment with the court by which it was impaneled.”  N.Y. Crim. Proc. §

17   190.65(3).  The filing requirement is “a ministerial act and not necessary to giving

18   finality to a Grand Jury’s decision,” People v. Wesley, 161 Misc. 2d 786, 791 (N.Y.

19   Sup. Ct. 1994) (citing People v. Cade, 74 N.Y.2d 410, 416 (1989)), because it is upon

20   the voting of a true bill that the Grand Jury “ha[s] accepted the People’s evidence

                                               10
1    as sufficient to support the charges,” Cade, 74 N.Y.2d at 416.  At that moment, the

2    Grand Jury becomes obligated by statute to file an indictment, but the failure to

3    do so immediately or even promptly is not a “jurisdictional defect” in the

4    indictment or the true bill itself.  Cade, 74 N.Y.2d at 416.  A true bill, therefore, is

5    “in effect . . . the same as an indictment.”  People v. Marine, 142 Misc. 2d 449, 457

6    (N.Y. Sup. Ct. 1989).  It is therefore arguable that the voting of a true bill by a New

7    York Grand Jury renders a defendant “accused” within the meaning of the Sixth

8    Amendment.  

9          Potentially to the contrary is People v. Cade, 74 N.Y.2d 410, 416 (N.Y. 1989),

10   which holds that a grand jury can vacate its true bill and substitute another.  There

11   the defendant claimed, and the Appellate Division agreed, that his prosecution

12   pursuant to the second true bill should have been precluded without an order of

13   the court permitting resubmission of the case to the Grand Jury under N.Y Crim.

14   Proc. § 190.75(3).  Id.  The New York Court of Appeals, however, held that the

15   vacatur of the first true bill “cannot be treated as a dismissal because [it] w[as] not

16   the equivalent of a rejection of the Peopleʹs evidence.  Quite the contrary, [it]

17   signif[ied] acceptance, not rejection.”  Cade, 74 N.Y.2d at 416.  The challenged

18   practice therefore was permissible, at least absent a showing of prejudice to the

19   defendant.  See id. 415‐17.

20

                                                11
1          The legitimacy of this practice under New York law, however, does not

2    compel affirmance of the district court’s ruling.  As in Rothgery, the right to

3    counsel might attach notwithstanding that a New York prosecutor might request

4    vacatur of the true bill, “[because] without a change of position, a defendant

5    [against whom a true bill has been voted] is headed for trial and needs to get a

6    lawyer working, whether to attempt to avoid that trial or to be ready with a

7    defense when the trial date arrives.”  Rothgery, 554 U.S. at 210.  (Nor is it at all

8    clear, however, that this practice of vacatur‐and‐substitution would be

9    constitutionally impermissible if the right had then attached.)

10         The issue is a subtle one under New York criminal procedure, and may

11   closely touch settled practices.  Since we can avoid deciding the question for the

12   reason stated in the following Point, we decline to decide it.

13    

14                                             III

15         In Gilbert v. California, 388 U.S. 263 (1967), the Supreme Court enunciated a

16   per se rule excluding any pre‐trial lineup identification conducted in violation of

17   the Sixth Amendment right to counsel.  See id. at 273 (“Only a per se exclusionary

18   rule as to such testimony can be an effective sanction to assure that law

19   enforcement authorities will respect the accused’s constitutional right to the

20

                                               12
1    presence of his counsel at the critical lineup.”).  The admission in evidence of

2    Navarro’s lineup identification therefore may have been error.  

3          We will not remand for a new trial, however, if such an error was “harmless

4    constitutional error under Chapman v. California, 386 U.S. 18 (1967).”  Moore v.

5    Illinois, 434 U.S. 220, 232 (1977) (pre‐trial identification violated defendant’s Sixth

6    Amendment right to counsel, but case remanded for harmless error

7    determination); see also Meadows v. Kuhlmann, 812 F.2d 72, 76 (2d Cir. 1987)

8    (determining that admission of lineup identification in violation of defendant’s

9    Sixth Amendment right to counsel was harmless).  Accordingly, any error in

10   admitting Navarro’s lineup identification of Reed “would not require reversal of

11   [Reed’s] conviction if the State could show ‘beyond a reasonable doubt that the

12   error complained of did not contribute to the verdict obtained.’”  Sullivan v.

13   Louisiana, 508 U.S. 275, 279 (1993) (quoting Chapman, 386 U.S. at 24).  “Consistent

14   with the jury‐trial guarantee, the question [Chapman] instructs the reviewing

15   court to consider is not what effect the constitutional error might generally be

16   expected to have upon a reasonable jury, but rather . . . whether the guilty verdict

17   actually rendered in this trial was surely unattributable to the error.”  Id. (citations

18   omitted, emphasis in original).

19         Putting aside Navarro’s lineup identification of Reed, the evidence linking

20   Reed to the shooting at the building was overwhelming.  In convicting the

                                               13
1    defendants of conspiracy to commit an attempted Hobbs Act robbery, the jury

2    necessarily credited the testimony of Richardson, the sole witness who explained

3    that Defendants had intended to rob the drug dealers (rather than merely to

4    assault or kill them).  Richardson testified that he knew Reed well, identified Reed

5    as one of the participants in the attempted robbery and murder, and described the

6    process of recruiting Reed to commit the robbery.  Richardson and Reed called

7    each other sixteen times on December 1, 2007‐‐far more frequently than at any

8    point during the previous month.  

9          Moreover, Navarro had identified Reed as his assailant in a photo array on

10   September 23, 2008, nearly 18 months prior to the lineup.  This identification (the

11   admissibility of which is not contested) renders the lineup identification merely

12   cumulative and lends further credibility to Richardson’s identification of Reed.  

13         In light of Richardson’s detailed testimony regarding Reed’s involvement in

14   the robbery, which the jury necessarily credited, and the prior identification of

15   Reed by Navarro, we are sure that the jury’s verdict was unattributable to the

16   admission of the lineup identification of Reed by Navarro, and that any error was

17   thus harmless.

18                                     CONCLUSION

19         For the foregoing reasons, and for the reasons stated in the summary order

20   issued simultaneously with this opinion, we affirm Defendants’ convictions.  

                                              14